Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2018/0269059 in view of Muratore et al., US 2018/0308692.
Lin et al. shows the invention as claimed including a method of forming a thin film of transition metal dichalcogenide, the method comprising:
Providing a substrate in a reaction chamber, the substrate including a silicon oxide substrate 10 (see paragraph 0022); depositing a transition metal dichalcogenide thin film (for example, 15) on the substrate using a sputtering process (see paragraph 0027) that is performed at a first temperature; and injecting the chalcogen precursor in a gas state and heat-treating the transition metal dichalcogenide thin film at a second temperature of 400-1200 Celsius that is higher than the first temperature (see figs. 1, 7B-9B and paragraphs 0019-0031).
Lin et al. does not expressly disclose the sputtering process including the transition metal film and the chalcogen precursor. Muratore et al. discloses forming a transition metal dichalcogenide film at a low temperature using a transition metal film and a chalcogen precursor such as sulphur (see paragraph 0023). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Lin et al. so as to comprise the sputtering process including a chalcogen as disclosed by Muratore et al. because this is shown to be an effective method to form a dichalcogenide thin film. 
Concerning dependent claim 4, note that Lin et al. discloses a second temperature of from 400-1200 Celsius that overlaps the claimed range. Therefore, a prima facie case of obviousness exists because overlapping ranges establish a prima facie case of obviousness.
With respect to dependent claim 5, note that the pressure of Lin et al. is approximately 0.1-10 torr (see paragraph 0027) which overlaps the claimed range. Therefore, a prima facie case of obviousness exists because overlapping ranges establish a prima facie case of obviousness.
Concerning dependent claims 6-7 and 19 and processing parameters such as the temperature, time and pressure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum time and temperature of the sputtering process depending upon a variety of factors including the desired sputtering rate and layer thickness and would not lend patentability to the instant application absent a showing of unexpected results. Furthermore, overlapping ranges establish a prima facie case of obviousness (see MPEP 2144.05).
With respect to dependent claim 8, note that the pressure of Lin et al. is approximately 0.1-10 torr (see paragraph 0027).
Regarding dependent claim 9, note that Lin et al. does not expressly disclose that the metal dichalcogenide film is amorphous or polycrystalline. However, Muratore et al. discloses that the transition metal dichalcogenide can be sputtered as amorphous material and later transformed into polycrystalline material (see paragraph 0027). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Lin et al. so as to form the dichalcogenide material as either amorphous or polycrystalline because Muratore et al. shows both of these configurations to be commonly used in microelectronic applications.
Concerning dependent claims 10-11, Lin et al. discloses the use of MoS2 as the transition metal dichalcogenide material. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to assume the presence of various impurities within the MoS2 layer.
Regarding dependent claims 12 and 16, note that Molybdenum (Mo) can be the transition metal in Lin et al. (see paragraph 0023).
With respect to dependent claims 13 and 16, the chalcogen precursor can comprise Sulphur (see, for example, paragraph 0023 of Muratore et al.).
Regarding dependent claim 14, the transition metal dichalcogenide film of Lin et al. can be a single or multiple layer (see, for example, fig. 10).
Concerning dependent claim 15, note that sputtering is a physical deposition process.

Claims 2-3 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2018/0269059 in view of Muratore et al., US 2018/0308692. as applied to claims 1, 4-16, and 19 above, and further in view of Hung, US 2019/0103488.
Lin et al. and Muratore et al. are applied as above but do not expressly disclose the substrate comprising an antioxidant layer such as silicon nitride. Hung discloses depositing a dichalcogenide material 110 on a silicon nitride layer 106 (see paragraph 0044). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to deposit the dichalcogenide material on a silicon nitride layer if the particular device, as shown in Hung, comprises an underlying silicon nitride layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



May 5, 2022